Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 1-11 and 15-19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: They are directed to distinct related products.

The original invention (current claim 14 and the previous claims presented on 11/23/2021 and examined) is directed to an optical modulating device comprising details of a protrusion. Current claim 14 has this design. 
Newly presented claims, except for claim 14, are directed to an optical modulating device comprising details of a phase modulator.
The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs and thus these different designs cause different effects.
The original invention has a design of having a protrusion from the common electrode comprising two tunable cores, two top electrodes, three reflective layers, and all in a particular order. This design is different from the newly submitted claims since the newly submitted claims, except for claim 14, do not have this design.
The newly submitted claims have a different design of the phase modulators that extend in a first direction longer than a second direction and being configured to steer incident light in only one direction. This design is different from the original invention since the original invention does not have this design.

Furthermore, because of the different designs, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a search query that is not required by the other. In addition, the inventions would have a different classification search.
 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-11 and 15-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to show or suggest an optical modulating device comprising all the elements as claimed having the combination of:
the plurality of phase modulators respectively extending in a first direction along a width of the substrate and are arranged in a plurality of rows spaced apart from each other in a second direction perpendicular to the first direction, the plurality of modulators respectively extending in the first direction longer than the second direction and being configured to steer incident light in only one direction and
the protrusion further comprising: an additional tunable core formed on the second reflective layer; and a third reflective layer formed on the additional tunable core; wherein the Fabry-Perot cavity has a dual cavity structure and wherein a reflectivity of the third reflective layer is less than the first reflective layer, and a number of stacks of the third reflective layer is less than a number of stacks of the first reflective layer.

Conclusion
This application is in condition for allowance except for the presence of claims 1-11 and 15-19 directed to an invention non-elected by original presentation. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/           Primary Examiner, Art Unit 2886